Citation Nr: 1623128	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) previously rated as anxiety disorder, not otherwise specified, currently rated 50 percent disabling since May 1, 2013.

2.  Entitlement to a total disability rating based upon unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to July 1986 and again from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2015.  A transcript of this proceeding has been associated with the claims file.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the April 2015 Board hearing, the Veteran testified that he previously worked as a bartender for 18 years but last worked in 2010 due to his service-connected PTSD.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the record and is within the jurisdiction of the Board.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

This matter must be remanded to obtain outstanding VA medical records and afford the Veteran a new VA examination in connection with this PTSD.  

During the April 2015 Board hearing, the Veteran testified that he was hospitalized for his PTSD in approximately April 2014 when he blacked out on a street, and received treatment through VA for his PTSD at least once a month.  A review of the record shows that the most recent VA treatment records are dated in February 2014, prior to the referenced hospitalization.  On remand, any outstanding records of treatment should be sought.  

Also, the Veteran was last afforded a VA psychiatric examination in June 2013.  Significantly, this examination report does not mention symptoms the Veteran described at his hearing, including 14 panic attacks per week and obsessional rituals when entering and leaving his residence.  Furthermore, during the June 2013 VA examination, the Veteran appeared to associate the circumstances of his unemployment, in part, to a back injury.  However, during the April 2015 Board hearing the Veteran reported that he was not working due to his PTSD.  On remand, the Veteran should be afforded a new VA examination to assess the current level of the Veteran's impairment due to his PTSD, and its impact on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant VA treatment records he wants considered in connection with his appeal.  The identified records should be sought, to include VA treatment records dated since February 2014.  

2.  Invite the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature extent and severity of his psychiatric disability and the impact on his ability to work. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected PTSD.  The electronic claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  Symptoms and impairment attributable to psychiatric illnesses other than PTSD also should be identified to the extent possible.

The examiner should also indicate the impact the Veteran's service-connected PTSD has on his ability to secure or follow a substantially gainful occupation in light of his education, training and experience.

5.  Then readjudicate the appeal, including entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the electronic claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




